         Case 1:19-cv-11314-PBS Document 70 Filed 08/29/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS,and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                    Case No. 19-11314-PBS
                      Plaintiff-Petitioners,

v.

WILLIAM BARR,et al.,

                       Defendant-Respondents.




        SUPPLEMENTAL AFFIDAVIT OF ATTORNEY ELENA NOUREDDINE
      Case 1:19-cv-11314-PBS Document 70 Filed 08/29/19 Page 2 of 3




                  Supplemental Affidavit of Attorney Elena Noureddine

This information supplements my previous affidavit dated June 12, 2019 (filed in this case as
Docket No, 1-1) and is true to the best of my knowledge, understanding, and belief. As noted in
my prior affidavit, this information is based upon my personal experience representing clients in
bond hearings before the Boston Immigration Court for the last four and a half years, as well as
upon information observed by and reported to me in my capacity as supervisor and mentor for
staff attorneys and pro bono attorneys working with the PAIR Project.

    1. During bond hearings in the Boston Immigration Court, immigration judges typically do
       not consider releasing a detainee on conditions or whether such conditions might mitigate
       the extent to which an individual is a danger to the community or a flight risk for purposes
       of setting bond. Immigration judges rarely articulate consideration of an individual's
       suitability for alternative conditions of release—such as the use of GPS monitoring—in
       determining whether to continue to detain the individual. Similarly, immigration judges
       rarely articulate consideration of alternative conditions in determining the amount of bond
       necessary to ensure the person's appearance at future proceedings. The only time I have
       personally seen alternative conditions considered by Immigration Judges are when they are
       ordered to do so on remand by a federal district court judge.

   2. Recently, the Boston Immigration Court has become responsible for hearing all cases of
      people arrested in Connecticut and detained by Immigrations and Customs Enforcement
     ("ICE"), who are still in removal proceedings. In the past, most of my clients who were
      Connecticut residents were detained at the Franklin County Jail and House of Corrections
     ("Franklin HOC")in Greenfield, MA,and their cases(including bond hearings) were heard
      in the Hartford Immigration Court. Though people previously detained by ICE in
      Connecticut were sometimes held at other facilities, most were taken to the Franklin HOC
      and heard before the Hartford Immigration Court. However,it is my understanding that the
      government has recently adopted a new policy regarding the Hartford Immigration. Court
      and thus people detained at the Franklin HOC. Now,the Hartford Immigration Court will
      not be hearing detained cases and the Franklin HOC will not house detainees who are still
      in active removal proceedings (in which they would have to appear before an Immigration
      Court). As such,people apprehended in Connecticut that will appear before an Immigration
      Court are detained in the Suffolk, Plymouth, Strafford, or Bristol County Houses of
      Correction in eastern Massachusetts, and their cases(including bond hearings) are heard in
      the Boston Immigration Court. My staff and I have not been given an explanation why the
      Hartford Immigration Court no longer hears detained cases.


Signed under penalties of perjury this IL   th day of 4 Ts12019.
         Case 1:19-cv-11314-PBS Document 70 Filed 08/29/19 Page 3 of 3




                                    CERTIFICATE OF SERVICE


                                        29, 2019, the above-captioned document was filed
        I hereby certify that on August 28,
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing(NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                               /s/   Susan Finegan
                                              Susan M. Finegan




90840301v.1
